Citation Nr: 1513999	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder with arthritis. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1986, and from January 1987 to April 1987.

This case comes before Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran provided testimony at an August 2014 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Board initially finds that a remand is necessary to obtain outstanding records from the Social Security Administration (SSA).  Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  In his May 2013 RO hearing, the Veteran reported that he was in receipt of SSA disability benefits for arthritis of the knees.  These SSA records are not associated with the claims folder and are directly relevant to the appeal.  A remand is required to obtain these records.

Second, a remand is needed to afford the Veteran a VA examination regarding the claim for service connection for a bilateral knee disorder.  The Veteran's December 1985 enlistment examination does not reflect a diagnosis of any knee disorder.  However, a January 1986 service medical record indicates the Veteran reported injury to his knees prior to service entrance and this is further addressed in a service medical board record dated at the end of February 1986.  In addition, shortly after his discharge from his first period of service in March 1986, the Veteran underwent arthroscopic knee surgery in April 1986 and prior to entry into his second period of active service, an October 1986 entrance examination noted the Veteran's April 1986 surgery and that he now carried a diagnosis of chondromalacia, patella.  Therefore, although the Veteran claims to have been asymptomatic at the time of his entry into his first period of active service, the record suggests that he had preexisting chondromalacia, patella, bilaterally, that may have been aggravated during his first period of service, and then, after being noted on entry into his second period of service, may have been aggravated all over again.  Consequently, the Board finds that an examination is necessary to address whether the Veteran's chondromalacia, patella was aggravated beyond its natural progression during either of the Veteran's periods of active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Finally, during the Board hearing, the Veteran indicated that he receives VA medical treatment.  There are no VA treatment records associated with the record. An effort should therefore be made to obtain these records.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Ensure that all available VA and non-VA treatment records are obtained. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his asserted bilateral knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his own assertions.

The examiner should note that the Veteran had two periods of active duty service from January 1986 to March 1986 and from January 1987 to April 1987.

The examiner should confirm the existence of a current left and/or right knee disorder, to include chondromalacia of the patella.  

If any knee disorder is diagnosed, the examiner should state whether any left and/or right knee disorder clearly and unmistakably existed prior to the Veteran's first period of active service.  If so, the examiner should state whether any preexisting left and/or right knee disorder worsened in severity during the Veteran's first period of active service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond the natural progression.

If the examiner determines that the Veteran's left and/or right knee disorder did not preexist service, he or she should opine whether it is at least as likely as not (50 percent or greater probability) that any left or right knee disorder manifested in or is otherwise related to the Veteran's first period of service, including symptomology noted in the service treatment records.

If the examiner does not conclude that a left and/or right knee disorder was aggravated or directly related to the Veteran's first period of active service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chondromalacia, patella, was aggravated beyond its natural progression during the Veteran's second period of active service.  

In discussing the requested opinions, the examiner should (1) acknowledge the Veteran's lay statements as to the onset and continuity of knee symptoms, and (2) address the service entrance examinations for each period of service.

A complete rationale for any opinions expressed must be provided.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


